McLaughlin, J. (dissenting):
I am unable to concur in the prevailing opinion. The easements appurtenant to the property conveyed were inseparable from it. The conveyance necessarily carried with it the easements, notwithstanding the attempted reservation. As to the damages for the impairment of the easements which had accrued at the time the conveyance was made, these could be reserved as between the grantor and grantee, and if the latter thereafter had a recovery for the same he would hold the same in trust for the former, and this upon the theory that the same was.a part of the consideration. But as to the damages which accrued after the conveyance, they could not be reserved any more than could the easements, because this, in effect, would destroy the conveyance itself.
I do not understand that any different doctrine was laid down in the cases cited in the prevailing opinion.
Here the plaintiff seeks to recover what the railway companies paid to the defendants for the right to operate their railroads in front of his premises, and for damages which had accrued to him *405by reason of the impairment of his easements of light, air and access subsequent to his acquiring title. In the amount thus paid the plaintiff had no interest, not only because he could not, by reason of his conveyance, Reserve such right, but also because of the wording of the reservation itself.
I, therefore, vote to affirm the judgment.
Olaeice, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.